Citation Nr: 1645369	
Decision Date: 12/02/16    Archive Date: 12/19/16

DOCKET NO.  13-17 200	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for chronic fatigue syndrome.

2.  Entitlement to service connection for schizophrenia.


REPRESENTATION

Veteran represented by:	Robin M. Webb, Esq.


ATTORNEY FOR THE BOARD

E. F. Brandau, Associate Counsel






INTRODUCTION

The Veteran has active duty service from October 1990 to September 1994.  

These matters come before the Board of Veterans' Appeals (Board) from rating decisions from the Department of Veterans Affairs (VA) Regional Office (RO).  The Board previously remanded these issues in April 2015.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Regrettably, another remand is necessary for proper development of the issues.     In January and September 2016, the Veteran's attorney submitted a request to the RO to obtain the Veteran's service personnel records.  The Veteran's attorney reasoned that these service personnel records would provide an alternative means  to corroborate in-service events, specifically as it pertains to the Veteran's claimed schizophrenia, just as they do for military sexual trauma records.  As these service personnel records are in Federal control, the Board has a duty to assist in obtaining these records.  Additionally, the Board notes that the August 2015 VA examination indicated that the Veteran's chronic fatigue syndrome is more likely associated with his mental illness, thus the issues are inextricably intertwined.  

Additionally, the Veteran receives continuous treatment through VA and has recently been hospitalized for his schizophrenia.  Relevant ongoing medical records should be requested.  38 U.S.C.A. § 5103A(c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim). 

Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associate with the claims file VA treatment records, to include hospital reports, for the Veteran dated from June 2013 to present.  All actions to obtain the requested records should be fully documented in the claims file.  If they cannot be located or no such records exist, the Veteran and his attorney should be so notified  

2.  Request the Veteran's service personnel records through official sources.  All actions to obtain the requested records should be fully documented in the claims file.  If they cannot be located or no such records exist, the Veteran and his attorney should be so notified and a formal finding of unavailability prepared.

3.  If service personnel records are obtained, then return the claims file to the psychiatrist who performed the August 2015 VA psychiatric examination, if available. If that psychiatrist is not available, the claims file should be forwarded to another psychiatrist to obtain the requested opinion.  If a new examination is deemed necessary, one should be scheduled.  Following a review of the claims file, to include service personnel records, the psychiatrist should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran's psychiatric disability arose in service or is otherwise related to service.  The psychiatrist should explain the basis for the conclusions reached. 

4.  After the development has been completed, readjudicate the claims.  If the benefits sought on appeal remain denied, issue a Supplemental Statement of the Case and provide a reasonable opportunity to respond before the case is returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K.A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




